CONCURRING OPINION.
WALKER, J.
Those of us who think that tMs is not a case for alimony in gross, and who tMnk that the statute lodges in the trial court a discretion as to *328the character of alimony allowed, had that we are in the minority. In other words, a majority of the conrt is of the opinion that this is a case for alimony in gross.
There are and were divers views npon the amount of alimony in gross which should he allowed. The sum of $100,000 was finally agreed upon by a majority as a reasonable allowance in gross. Inasmuch as the judgment nisi when properly commuted to a sum in gross would perhaps practically reach such sum, and in order to reach a judgment in this case (an exigency which seriously confronted the court) we, for the purpose of reaching some tangible judgment in the case, agree to said sum in gross in lieu of the judgment nisi, but at the same time adhere to our individual views, that under the record here, this is not a case for alimony in gross. We also agree that the present judgment may be reversed and the cause remanded with directions to the trial court to enter up a modified judgment for the plaintiff, allowing her the sum of $100,000 as alimony in gross to cover the support of herself and child.
Graves and Faris, JJ., concur.